Citation Nr: 1013438	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  03-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to August 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2007, 
the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veteran claims he has PTSD as a result of his service in 
Vietnam.  Specifically, he alleges he was exposed to mortars, 
rockets, RPGs and small arms fire while stationed at Chu Lai.  
The Veteran's service personnel records show that he was 
stationed in Chu Lai from July 1969 to February 1970.  In 
support of his claim, he has submitted statements from 
R.R.A., who was assigned to Chu Lai from February 1969 to 
January 1970, and from R.C. who was stationed in Vietnam from 
1969 to 1970; both R.A.A. and R.C. state that Chu Lai was 
frequently hit by mortars and rocket attacks.  

In the October 2007 Board remand, it was noted that these 
attacks appeared to be events capable of verification, and 
the RO was instructed to seek stressor verification from the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
A review of the record shows that in June 2009 such 
development was attempted contacting the Marine Corps 
University Archive (MCUA) for this information.  In July 
2009, the following reply was received, "[T]he Marine Corps 
Archives and Special Collections regrets that the records you 
seek are not resident in our collection."  The Board notes 
that AMC's request identified the Veteran as having been 
attached to VMA-214, MAG-13, 3rd MAW, HMS-33 during the time 
period in question.  However, service personnel records show 
that during the Veteran's assignment to Chu Lai from July 
1969 to February 1970, he was attached to H&MS-12, MAG-12, 
FMAW.  Therefore, another request for stressor verification 
should be made with this corrected information.  A request 
for stressor verification should also be submitted to the 
National Archives and Records Administration (NARA).  See VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.15.b (If 
an alleged stressor occurred during service in the Marine 
Corps, during the Vietnam Era or earlier, requests for 
stressor verification should be submitted to the NARA). 

Finally, the Board notes that in February 2010 written 
argument, the Veteran's representative argues that remand is 
necessary because, although stressor verification was sought 
from the United States Marine Corps, no formal request had 
been submitted to the JSRRC, as was instructed in the Board's 
October 2007 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board declines to remand for this reason, as it 
is now well-established that JSRRC only verifies stressor 
events for the Army, Navy, Air Force, and Coast Guard, and 
does not verify stressor events for those who served in the 
Marine Corps.  See M21-1MR, Part IV, subpart ii.1.D.15.b.

Accordingly, the case is REMANDED for the following:

1. 	The RO should forward copies of 
the Veteran's service personnel records, a 
copy of DA Form 20, and a listing of 
alleged stressors (to include attacks on 
Chu Lai from July 1969 to February 1970) 
to the NARA and the MCUA, and request that 
those organizations attempt to verify the 
claimed stressors.  Regarding the 
Veteran's allegation of being exposed to 
small arms fire and other attacks on base, 
if feasible, NARA and/or MCUA should 
provide general information on the 
dimensions of the base, the number of 
occasions on which (while the Veteran was 
stationed there) the base received 
incoming fire, and whether the location of 
the Veteran's unit and/or his duties on 
base would have placed him in proximity to 
the incoming fire.

2. 	The RO should then undertake any 
further development warranted by the 
results of the development sought above, 
and then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

